Citation Nr: 1719326	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-18 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, dysthymic disorder, and panic disorder.

2. Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, regardless of the determination reached by the RO in June 2013 with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In October 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1. A May 1982 Board decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; he did not appeal that decision and it is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.

3. The Veteran's acquired psychiatric disorder is related to service. 

CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.S.        § 5108; 7104(b) (LexisNexis 2017) 38 C.F.R. § 3.156 (2016).

2. The criteria for establishing service connection for an acquired psychiatric disorder have been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R.         §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim seeking entitlement to service connection for an acquired psychiatric disorder was previously denied in a May 1982 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.S.           §§ 7103 (a), 7104(b) (LexisNexis 2017); 38 C.F.R. § 20.1100 (2016).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C.S. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The evidence considered at the time of the May 1982 Board decision consisted of the Veteran's service treatment records, VA treatment records, and VA examination reports.  The claim was denied because an acquired psychiatric disorder was not shown to have been manifested during service.  

The evidence received since that time includes an October 2013 psychiatric evaluation and medical opinion from Dr. C., a private psychiatrist, in which he opined that the Veteran's acquired psychiatric disorder is related to service.  

Accordingly, as such evidence relates to unestablished facts necessary to substantiate the claim, it is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  The Board will now turn to the merits of the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In this case, the Veteran contends that his acquired psychiatric disorder is related to 
traumatic experiences suffered during service, including being assaulted and forced to use drugs by other soldiers, and being imprisoned.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with various acquired psychiatric conditions, including major depressive disorder, dysthymic disorder, and panic disorder; such conditions were noted by the June 2011 VA examiner, and by Dr. C. in his October 2013 evaluation.  Accordingly, the first criterion for establishing service connection has been met, and the case turns on whether the acquired psychiatric disorder is related to service.  

The Board finds the Veteran's reports of being assaulted and imprisoned during 
service to be credible, given his service personnel records which reflect that he was disciplined for fighting in September 1972, and the statements of his company commander, T. S., and a fellow service member, G. M., which note that the Veteran was involved in several fights and subsequently imprisoned.  

Adjustment and interpersonal difficulties are also reflected in the Veteran's service treatment records.  In January 1971, an impression of headaches due to anxiety and/or congestion was noted.  In September 1971, the Veteran was hospitalized with a complaint of frontal headaches and a syncopal episode.  Hallucinogen abuse, anxiety, and hyperventilation were noted, and the Veteran was reported to be experiencing difficulty in adjusting into his assigned unit.  A psychological consultant attributed the headaches to the adjustment difficulties.  In May 1972, the Veteran requested counseling for a drug habit.  

Following service, the Veteran sought VA psychiatric treatment beginning in April 1978.  In December 1979, he was treated by a VA physician, Dr. K. D., who assessed the Veteran with a primary diagnosis of a character disorder at that time.  

Therefore, the key issue in this case is whether the Veteran's acquired psychiatric disorder is related to the incidents of his service, or, whether it is a manifestation of a personality disorder, which is a congenital or development defect, and is therefore not a disease or injury for the purposes of service connection.  38 U.S.C.S.             §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

After review of the record, the Board finds that service connection for an acquired psychiatric disorder is warranted.  The Board makes this finding in light of the 
probative medical opinions provided by Dr. K. D. and Dr. C. which relate the Veteran's acquired psychiatric disorder to the incidents of his service.  

In July 1980, Dr. K. D. stated that he had been following the Veteran for 16 months on both an inpatient and outpatient basis, and, although his initial diagnostic impression was of character disorder with mixed features, he now strongly felt that 
the diagnosis should be revised to a primary diagnosis of depressive neurosis.  He explained that the basis for this change was that he had observed repeated short episodes of severe depression, sleep changes, and suicidal ideation; that the Veteran's symptoms were egodystonic; and that he had been somewhat responsive to medication and supportive therapy.  He opined that the Veteran's psychological condition was at least partially related to his service because of his continued ruminations about the circumstances of his in-service imprisonment and because of a phone conversation with one of the Veteran's commanding officers in service, indicating that the Veteran was depressed with irritability and tearfulness.   In January 1982, Dr. K. D. added that he had now been treating the Veteran for two to three years, and that in his opinion, he has an intermittent depressive state related to his in-service difficulties, and has a tendency toward explosive behavior due to his depression.

Dr. C.'s October 2013 opinion supports Dr. K. D.'s opinion.  Dr. C. noted the Veteran's reports of being assaulted and imprisoned during service, and he opined that the Veteran's psychiatric symptoms are directly and causally related to his military service, including these traumatic experiences.

By contrast, there are medical opinions of record which attribute the Veteran's psychiatric symptoms to an underlying personality disorder rather than to service.  In June 1981 Dr. L. interviewed the Veteran and concluded that the Veteran's behavior indicates explosive personality disorder and that his depression essentially stems from the personality disorder.  In September 1981, the Veteran was interviewed and administered various psychiatric tests by G. M, a psychiatric trainee.  G. M. explained that the assessment results suggest a personality disorder rather than depression because the Veteran had a long-standing pattern of violently explosive behavior.   Finally, the June 2011 VA examiner opined that, although the Veteran's contemporaneous descriptions were insufficient to diagnose the Veteran with a specific personality disorder, the past records indicate intense reactions to minor matters, which make it more likely that the depressive symptoms are consequences of his personality disorder, and not related to service.  In citing the past records, she did not note the positive opinions provided by Dr. K. D.  

The Board has weighed the medical opinions of record, and has determined that the evidence is at least in equipoise concerning whether the Veteran's acquired psychiatric disorder is related to service.  First, the Board finds Dr. K. D.'s opinion to be highly probative.  His opinion is the lone opinion based on longstanding treatment of the Veteran, and, moreover, it thoroughly explains why the Veteran's acquired psychiatric disorder is his primary diagnosis, and why it is related to his in-service assaults and imprisonment.  His January 1982 letter, in which he explains that the Veteran's depressive state causes violent behavior, rebuts the negative opinions of Dr. L., psychiatric trainee G. M., and the June 2011 VA examiner which relate that behavior to a personality disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Dr. K. D.'s opinion is also supported by Dr. C's opinion.  Concerning psychiatric trainee G. M.'s assessment based on the psychological testing, his testing results and opinion were reviewed by Dr. G., the chief of the VA psychiatric service at the Gainesville VA Medical Center in October 1981.  Dr. G. did not rule out depressive symptoms.  To the contrary, he stated that it was conceivable that the Veteran's depressive reaction occurred during the service and was possibly aggravated by service.  Finally, the June 2011 VA examiner's failure to consider Dr. K. D.'s opinion lessens the value of her opinion because it was not based on a full presentation of the facts of the case.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Therefore, the Board finds the positive and negative medical opinions in this case to hold at least equal weight.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Therefore, in light of the positive and negative evidence of record, including the medical opinions of record linking the current psychiatric condition to service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's acquired psychiatric disorder is related to service.  Accordingly, resolving all doubt in his favor, service connection for an acquired psychiatric disorder, to include major depressive disorder, dysthymic disorder, and panic disorder, is warranted.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016). 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, dysthymic disorder, and panic disorder, is reopened, and service connection for an acquired psychiatric disorder is granted. 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


